COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER ON MOTION

Cause number:                  01-17-00068-CV
Style:                         G. R. Auto Care
                               v. NCI Group, Inc.
Date motion filed:             September 11, 2017
Type of motion:                Motion to Strike Appellants’ Reply Brief
Party filing motion:           Appellee


Document to be filed:

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                       Current Due date:
         Date Requested:

Ordered that motion is:

          Granted
                  If document is to be filed, document due:
                          The Court will not grant additional motions to extend time absent extraordinary
                           circumstances.
          Denied
          Dismissed as moot
          Other: _____________________________________




Judge’s signature: /s/ Terry Jennings
                                                   Acting for the Court


Date: September 26, 2017